NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SHAYLA LEWIS,                                )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D17-1247
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for Polk
County; William Sites, Judge.

Howard L. Dimmig, II, Public Defender,
and Judith Ellis, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.


KELLY, Judge.


             Shayla Lewis appeals from her judgment and sentences for executing a

scheme to defraud on a financial institution, unlawful possession of a stolen credit card,

fraudulent use of a credit card ($100 or more), grand theft ($300 or more), and criminal
use of personal identification information. We affirm Lewis's convictions with the

exception of her conviction for grand theft.

              Lewis argues, correctly, that this court has held that convictions for

scheming to defraud and grand theft based on the same underlying conduct violate

double jeopardy principles. See Henry v. State, 64 So. 3d 181, 183 (Fla. 2d DCA 2011)

("[D]ouble jeopardy principles preclude convictions for both grand theft and organized

fraud based upon the same conduct." (quoting Pizzo v. State, 945 So. 2d 1203, 1206

(Fla. 2006))). Therefore, we strike the conviction for grand theft, which is the lesser

offense. See id. ("[B]ecause organized fraud includes all of the elements of grand theft

as well as an additional element, grand theft is a lesser offense of organized fraud."

(citing Pizzo, 945 So. 2d at 1207)); see also Riley v. State, 854 So. 2d 807, 808 (Fla. 1st

DCA 2003) (holding that the defendant could not be convicted of illegally obtaining

property through the use of a forged credit card and grand theft arising out of the same

transaction because fraudulent use of a credit card and grand theft were degrees of the

same offense).

              We find no merit in Lewis's remaining points on appeal. Accordingly, we

affirm the convictions for scheming to defraud, unlawful possession of a stolen credit

card, fraudulent use of a credit card, and criminal use of personal identification

information. We reverse the conviction for grand theft and remand for resentencing

pursuant to a corrected scoresheet.

              Affirmed in part, reversed in part, and remanded with directions.


SLEET and SALARIO, JJ., Concur.




                                            -2-